Appeal by the People from an order of the Supreme Court, Kings County *565(Hall, J.), dated March 6, 1998, which granted that branch of the defendant’s omnibus motion which was to suppress certain physical evidence recovered from his residence.
Ordered that the order is modified by deleting the provisions thereof granting those branches of the defendant’s motion which were to suppress the following items of physical evidence: (1) the short-rimmed cap, (2) the imitation pistol, (3) the .9 millimeter bullet, and (4) the twelve .38 caliber bullets, and substituting therefor a provision denying those branches of the defendant’s motion; as so modified, the order is affirmed.
The order is modified for the reasons set forth in the companion case of People v Paccione (259 AD2d 563 [decided herewith]). Santucci, J. P., Joy, Altman and Krausman, JJ., concur.